Citation Nr: 1727116	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from November 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a May 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current hepatitis C did not manifest in service and is not otherwise etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements were met in this case by a January 2011 letter.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran also received a VA examination and/or medical opinion in connection with his claim in September 2014 and July 2016.

In compliance with the May 2016 Board remand, the RO sent the Veteran a letter in May 2016 requesting that he identify and provide authorization for VA to obtain any relevant treatment records.  The Veteran responded by submitting private treatment records.  Additional VA treatment records were also obtained and associated with the claims file.  The remand also stated that a VA medical opinion should be obtained related to the Veteran's service connection claims for hepatitis C.  A responsive medical opinion was provided by a VA examiner in July 2016.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this medical opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the February 2016 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  Id.

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  

The Board first notes that the evidence of record clearly shows that the Veteran has been diagnosed with hepatitis C.  Thus, the crux of this case is whether the disorder manifested in service or is otherwise related thereto.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to hepatitis C.  The record shows that the Veteran was initially diagnosed with hepatitis C based on the results of a hepatitis screening lab/standard clinical reminder performed in July 2006.  See September 2014 VA examination; July 2006 VA treatment record.  The Board also notes that the Veteran reported having hepatitis when he was 12 years old, and being was hospitalized for 9 months to receive treatment.  See October 2006 VA treatment record.  He was later told that he had been cured of the hepatitis.  When the Veteran made this report in October 2006, the examining staff physician at VA noted that hepatitis C would most likely not have been identified at that time, and it would not have been cured.  Thus, it appears that the Veteran did not receive a diagnosis of hepatitis C before July 2006.

The Veteran has advanced different theories to explain how he contracted hepatitis C during service.  The Veteran attributes his hepatitis C to the vaccinations he received during basic training.  See January 2011 Statement in Support of Claim.  Alternatively, the Veteran reported engaging in high risk sexual activity during service.  See February 2016 Board Hearing Transcript (Tr.), page 20.  The Veteran contends that he was in the early stages of hepatitis C during service as he had abnormal liver enzymes and felt fatigued and nauseous while on active duty.  See Tr., page 20-21.

The Board also notes that the record also reflects that the Veteran began to use cocaine after service around 1981.  See March 1993 Midsouth Hospital record.  In a March 2009 VA treatment record, the Veteran reported engaging in intermittent cocaine use for the past 20 years.  He received an Axis I diagnosis for cocaine abuse.

The September 2014 VA examiner gave a negative nexus opinion.  The examiner acknowledged the Veteran's contention that his hepatitis C was acquired from vaccinations he received upon entry into active service, but he noted that the STRs were silent for any report or indication of liver disease or liver function test (LFT) abnormality.  There was no mention of physical findings such as jaundice or scleral icterus.  In addition, the STRs did not contain evidence of the acquisition of hepatitis C or any other form of hepatitis, or any relevant complaints.  The examiner also noted that the Veteran was not diagnosed with hepatitis C until many years after service.  The examiner further observed that an April 2011 VA treatment record indicated that the Veteran's risk factors included remote intravenous drug use, but he noted that the Veteran denied using these types of drugs.  

However, the examiner stated that the Veteran did admit to substantial use of cocaine, including intranasal use, for many years.  This report was supported by the Veteran's treatment records from the 1990's.  Given that the Veterans Benefits Administration (VBA) listed intranasal cocaine as a risk factor for the acquisition of Hepatitis C, and given the lack of any evidence of liver disease or hepatitis C during service, the examiner found no evidence to suggest that the Veteran acquired hepatitis C, or any other liver disease, during or as a result of military service.
The Board finds that this opinion provides some probative value as the examiner based the opinion on a review of the results of the examination, a review of the claims file, and other rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).
However, the probative value is somewhat diminished by the examiner's failure to adequately address the Veteran's theories regarding in-service vaccinations and high-risk sexual activity.
In July 2016, the same examiner provided an additional negative medical opinion.  The examiner again highlighted the fact that the Veteran's STRs were silent for any indication of liver disease or acquisition of hepatitis C.  The examiner also emphasized that the Veteran had self-reported and well-documented cocaine abuse over a period of many years after his discharge from service.  The examiner additionally noted that the April 2011 VA treatment record indicated a remote history of intravenous drug abuse, and he acknowledged that the Veteran's theory concerning high-risk sexual activity.  The examiner noted that the VBA listed high risk sexual activity and intravenous drug use or intranasal cocaine use as known risk factors for the acquisition of hepatitis C.  In addition, the examiner's review of the current medical literature as well as his verbal discussion with a VA hepatology specialist revealed that vaccinations carried a low risk for the transmission of viral hepatitis.  Thus, the examiner found that there was no evidence to suggest that the Veteran's hepatitis was acquired during, or resulted from, his military service.  

The Board finds this opinion to be probative as it was based on the Veteran's medical history and relevant literature; and the examiner provided a sufficient rationale for his conclusion.  The examiner also addressed the Veteran's theories regarding his hepatitis C risk factors.  While the examiner highlighted intravenous drug use, the Board does not find any disregard for the Veteran's contentions as the same examiner acknowledged that the Veteran denied this type of drug use in the September 2014 opinion.  Moreover, the examiner appeared to weigh both intravenous and intranasal drug use equally, noting that they were both identified as risk factors.  

The Board also notes the examiner's finding that high-risk sexual activity was a risk factor for hepatitis C.  In this regard, it is unclear from the opinion whether the examiner was aware of the Veteran's report that this activity took place during service.  However, as noted above, hepatitis C is spread primarily by contact with blood and blood products and high-risk sexual activity is a well-recognized low risk factor.  VA Fast Letter 04-13.  Based on this evidence, and the examiner's opinion that vaccinations also presented a low risk of transmission, the Board finds it more likely that the Veteran's history of intranasal drug use was the cause of his hepatitis C over his high-risk sexual activity and vaccinations during service.  The evidence reflects that this drug use began after service.  Moreover, the Veteran's intranasal drug use cannot serve as the basis upon which to grant a claim for service connection as it constitutes willful misconduct.  Accordingly, the criteria for establishing service connection for hepatitis C have not been met.

The Board acknowledges the Veteran's contention that his hepatitis C began during active service or is related to certain risk factors.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of hepatitis C is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of fatigue, nausea, or being told of abnormal liver enzymes, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his hepatitis C began or was caused are not competent evidence as to a nexus.  

For the reasons discussed above, the preponderance of the evidence is against finding that hepatitis C was manifested during active service is otherwise related to active service.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board finds that a remand is necessary for the Veteran's service connection claim for a left wrist disorder to obtain an adequate VA examination and medical opinion in compliance with the May 2016 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).   In the May 2016 remand, the Board instructed the AOJ to obtain a VA medical opinion concerning the Veteran's service connection claim for a left wrist disorder.  The Board noted that the Veteran injured his left wrist and underwent a 1972 bone graft procedure prior to service, but found that the presumption of soundness applied as no defect was noted at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As such, the Board directed the examiner to opine as to whether there was clear and unmistakable evidence that any diagnosed disorder preexisted service and was not aggravated by service.  Id.  

In September 2016, a VA examiner opined that the Veteran's left wrist pain was due to posttraumatic arthritis from surgery, indicating that the pre-service left carponavicular bone graft was the cause.  However, this opinion does not address the questions posed by the Board concerning the presumption of soundness.  In addition, although the Board determined that the Veteran's service connection claim for a left wrist disorder included carpal tunnel syndrome, the examiner did not address whether such a diagnosis was present.  As such, an additional medical opinion is needed before the Board can adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left wrist disorder.
  
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Memphis VA medical center dated since September 2016.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left wrist disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all current left wrist disorders.  If ostearthritis and carpal tunnel syndrome are not identified, the examiner should address the previous diagnoses of record.

For each diagnosed disorder, the examiner must provide an opinion as to the following questions:

(a)  Is there clear and unmistakable (undebatable) evidence that the disorder existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service? 

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service?

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


